20-1610
     Chen v. Garland
                                                                                   BIA
                                                                             Wilson, IJ
                                                                           A206 248 001

                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second
 2   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3   Square, in the City of New York, on the 1st day of December, two thousand
 4   twenty-two.
 5
 6   PRESENT:
 7              RICHARD J. SULLIVAN,
 8              WILLIAM J. NARDINI,
 9              EUNICE C. LEE,
10                    Circuit Judges.
11   _____________________________________
12
13   ZHIMING CHEN, AKA ZHI MING
14   CHEN,
15            Petitioner,
16            v.                                                 No. 20-1610
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20              Respondent.
21   _____________________________________
 1   FOR PETITIONER:                      Doen Zheng, Brooklyn, NY.
 2
 3   FOR RESPONDENT:                      Brian Boynton, Acting Assistant Attorney
 4                                        General; Nancy Friedman, Senior Litigation
 5                                        Counsel; Kevin J. Conway, Trial Attorney,
 6                                        Office of Immigration Litigation, United
 7                                        States Department of Justice, Washington,
 8                                        DC.

 9            UPON DUE CONSIDERATION of this petition for review of a Board of

10   Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND

11   DECREED that the petition for review is DENIED.

12            Petitioner Zhiming Chen, a native and citizen of the People’s Republic of

13   China, seeks review of an April 21, 2020 decision of the BIA affirming a May 7,

14   2018 decision of an Immigration Judge (“IJ”) denying his application for asylum,

15   withholding of removal, and relief under the Convention Against Torture

16   (“CAT”).      In re Zhiming Chen, No. A206 248 001 (B.I.A. Apr. 21, 2020), aff’g

17   No. A206 248 001 (Immig. Ct. N.Y. City May 7, 2018). We assume the parties’

18   familiarity with the underlying facts and procedural history.

19            We have reviewed both the IJ’s and BIA’s opinions “for the sake of

20   completeness.” Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

21   2006).     We review adverse credibility determinations under the substantial

22   evidence standard, see Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018), and

                                              2
 1   deem administrative findings of fact to be “conclusive unless any reasonable

 2   adjudicator would be compelled to conclude to the contrary,” 8 U.S.C.

 3   § 1252(b)(4)(B). In reaching a credibility determination, the IJ is free to consider,

 4   among other relevant factors, “the consistency between the applicant’s or

 5   witness’s written and oral statements,” “the internal consistency of each such

 6   statement,” and “the consistency of such statements with other evidence of record

 7   . . . without regard to whether an inconsistency, inaccuracy, or falsehood goes to

 8   the heart of the applicant’s claim.” Id. § 1158(b)(1)(B)(iii). “We defer . . . to an

 9   IJ’s credibility determination unless, from the totality of the circumstances, it is

10   plain that no reasonable fact-finder could make such an adverse credibility

11   ruling.” Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

12   Gao, 891 F.3d at 76. Here, substantial evidence supports the agency’s adverse

13   credibility determination.

14         Chen alleged that he was arrested, beaten, and then detained for two years

15   for attending an underground Christian church in China, and that after his release,

16   the police to whom he was required to report beat him when he failed to make

17   payments as demanded.        In concluding that this claim was not credible, the

18   agency reasonably relied on discrepancies in Chen’s description of the events,


                                              3
 1   specifically as to whether he stopped reporting to the police in 2010 or 2013, and

 2   when and where he relocated within China.          See 8 U.S.C. § 1158(b)(1)(B)(iii).

 3   Chen testified that the discrepancies in his written statements were the result of a

 4   “mistake,” Certified Admin. Record at 141, but the agency was not required to

 5   credit this testimony, see Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

 6   petitioner must do more than offer a plausible explanation for his inconsistent

 7   statements to secure relief; he must demonstrate that a reasonable fact-finder

 8   would be compelled to credit his testimony.” (internal quotation marks omitted)).

 9   The agency was also entitled to consider the clear conflict in Chen’s statements

10   without first soliciting an explanation, especially since Chen submitted an

11   addendum immediately before the hearing to correct other errors. Id. at 81.

12         The agency also reasonably relied on a contradiction between a letter from

13   another member of Chen’s church and Chen’s own account of his arrest and

14   detention. See 8 U.S.C. § 1158(b)(1)(B)(iii). The letter reflected that the police

15   arrested the author and Chen twice in 2003 and detained Chen between 2003 and

16   2005. In contrast, Chen alleged that the arrests occurred in 2004 and that he was

17   detained from 2004 until 2006.     Chen subsequently filed a request to the IJ,

18   seeking “to make [certain] amendments/corrections” to the letter so that the dates


                                              4
 1   would match up with his own account. Certified Admin. Record at 166. But the

 2   agency reasonably found Chen’s modifications to the letter were not credible

 3   because he presented no evidence other than his own testimony that the author

 4   had approved them. Further, the IJ was justified in denying Chen’s motion for a

 5   continuance in order to obtain an additional statement because Chen had more

 6   than three years to obtain supporting documents in preparation for the hearing.

 7   See 8 C.F.R. § 1003.29 (authorizing IJs to grant continuances “for good cause

 8   shown”); Chuilu Liu v. Holder, 575 F.3d 193, 198 (2d Cir. 2009) (holding that “alien

 9   bears the ultimate burden of introducing [corroborating] evidence without

10   prompting from the IJ”). Finally, the agency was not required to address Chen’s

11   remaining evidence – a State Department report, identification documents,

12   documents related to his practice of Christianity in the United States, and a letter

13   from his mother – because none of those items related to the timeline of events at

14   issue. See Zhi Yun Gao v. Mukasey, 508 F.3d 86, 87 (2d Cir. 2007) (where the agency

15   gives “reasoned consideration to the petition, and ma[kes] adequate findings,” it

16   is not required to “expressly parse or refute on the record each individual

17   argument or piece of evidence” (internal quotation marks omitted)).




                                              5
 1         In short, the inconsistencies in Chen’s statements provide substantial

 2   evidence for the agency’s adverse credibility determination because they concern

 3   events central to Chen’s claim. See Xiu Xia Lin, 534 F.3d at 167; Xian Tuan Ye v.

 4   Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006) (holding that “a material

 5   inconsistency in an aspect of [an applicant’s] story that served as an example of

 6   the very persecution from which he sought asylum . . . afforded substantial

 7   evidence to support the adverse credibility finding” (citation and internal

 8   quotation marks omitted)). That determination is dispositive of Chen’s requests

9    for asylum, withholding of removal, and relief under CAT, as all three requests for

10   relief are based on the same factual predicate. See Paul v. Gonzales, 444 F.3d 148,

11   156–57 (2d Cir. 2006).

12         For the foregoing reasons, the petition for review is DENIED. All pending

13   motions and applications are DENIED and stays VACATED.

14                                         FOR THE COURT:
15                                         Catherine O’Hagan Wolfe,
16                                         Clerk of Court




                                             6